Citation Nr: 9908279	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-21 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1969 to March 
1971 and had subsequent periods of active an inactive duty 
for training.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  In that decision, the RO denied 
service connection for rheumatoid arthritis and hypertension.


REMAND

The appellant had an RO hearing in April 1997.  He noted that 
he had been seen by Drs. White, Lipsmeyer, Caruthers, Perry, 
Fletcher, Leonard, and Hargrove.  Of record are medical 
records from Drs. Lipsmeyer, Caruthers, Fletcher, and 
Leonard.  Also, in an October 1990 record, Dr. Leonard noted 
that the appellant had undergone surgery with Drs. Barry 
Sorrells and John Wilson.  Additionally, the appellant stated 
that he was hospitalized in May 1990-June 1990 for pneumonia 
and that his rheumatoid arthritis caused the pneumonia.  Such 
hospitalization records are not in the claims file.  The 
appellant stated that he had been hospitalized "not too long 
ago" for his rheumatoid arthritis and hypertension.  The 
Board finds that the medical evidence of record needs to be 
supplemented.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The appellant is informed that if he 
has any private medical records from Drs. 
White, Lipsmeyer, Caruthers, Perry, 
Fletcher, Leonard, Hargrove, Sorrells, 
and Wilson that are relevant his claims 
for service connection for rheumatoid 
arthritis and hypertension and which are 
not duplicative of those already 
submitted, and the hospitalization 
records from his May 1990 to June 1990 
hospitalization, he must submit such 
those records.

2.  The appellant and his representative 
are placed on notice that there is a duty 
to submit evidence of well-grounded 
claims for service connection for 
rheumatoid arthritis and hypertension.  A 
well-grounded claim for service 
connection generally requires medical 
evidence of a current disability; 
evidence of incurrence or aggravation of 
a disease or injury in service as 
provided by either lay or medical 
evidence, as the situation dictates; and, 
a nexus, or link, between the inservice 
disease or injury and the current 
disability as provided by competent 
evidence.

3.  The RO shall prepare a supplemental 
statement of the case that identifies all 
periods of recognized Federal Service, to 
include active duty and active duty for 
training.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 4 -


